                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA              )
                                      )
v.                                    )     INDICTMENT NO.: 4:19-CR-0114
                                      )
VODIE N. BELL, JR.,                   )
                                      )
      Defendants.                     )
                                     ORDER

      The application of D. CAMPBELL BOWMAN, JR. for the periods of November

27-29, 2019, December 22-27, 2019, January 17-20, 2020. having been received, read

and considered,

      IT IS HEREBY ORDERED that said attorney LV hereby granted a leave of

absence for the periods of November 27-29, 2019, December 22-27, 2019, January 17-

20, 2020, in the above case.

      SO ORDERED this WKday of 1RYHPEHU, 2019.


                                      __
                                      _____________________________
                                       ________________ _ __
                                                           _____ __
                                                                  _ __
                                      &KULVW
                                          V RSKH
                                              KHHU
                                                 U /5D\
                                      &KULVWRSKHU/5D\
                                      United States 0D
                                                    0DJLVWUDWH-XGJH
                                                       DJLVWUDWH -XGJH
                                      6RXWKHUQ'LVWULFWRI*HRUJLD
